                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

CARL A. DUPERON                                                      CIVIL ACTION

VERSUS                                                               NO. 17-2683

JASON KENT AND ATTORNEY                                              SECTION “B”
GENERAL STATE OF LOUISIANA

                                 ORDER AND REASONS

       Before    the    Court    are     petitioner    Carl    Duperon’s    pro    se

application for a writ of habeas corpus pursuant to 28 U.S.C. §

2254     (Rec.    Doc.     3),     the     Magistrate     Judge’s      Report      and

Recommendation         (“Report”)      (Rec.   Doc.     12),   and     petitioner’s

objections (Rec. Doc. 15). For the reasons enumerated below,

       IT IS ORDERED that the objections are OVERRULED;

IT IS FURTHER ORDERED that the Magistrate Judge's Report is

ADOPTED as the opinion of the Court;

       IT IS FURTHER ORDERED that petitioner’s claims are DISMISSED

WITH PREJUDICE.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       On   February     14,     2012,    petitioner     was   found     guilty     of

aggravated arson. See Rec. Doc. 12 at 3. On February 23, 2012, the

trial court denied petitioner’s motions for a new trial and post-

verdict judgement of acquittal. Id. The trial court then sentenced

petitioner to eighteen years in prison, and subsequently denied

his motion to reconsider the sentence. Id.
     On direct appeal, petitioner argued the trial court erred in

denying two of his motions to suppress evidence. See id. at 3-4.

The first being his motion to suppress evidence seized without a

warrant. Id. at 3. The second being his motion to suppress an

uncorroborated anonymous tip. Id. at 3-4. The Louisiana First

Circuit Court held that the two challenges were procedurally

barred. See id. at 4.

     Petitioner also asserted the evidence presented at trial was

insufficient to support the verdict, a claim that the First Circuit

Court found to be meritless. Id.

     On January 22, 2013, petitioner’s sentence and conviction

became final as he failed to file for rehearing or seek a writ of

certiorari from the Louisiana Supreme Court. Id; Butler v. Cain,

533 F.3d 314, 317 (5th Cir. 2008) (citing Roberts v. Cockrell, 319

F.3d 690, 693 (5th Cir. 2003)) (stating that an appeal is final

when a state defendant does not timely proceed throughout the

appellate process).

     On June 25, 2013, petitioner submitted an application for

post-conviction relief to the trial court. See Rec. Doc. 12 at 4.

On August 15, 2013, the application was denied as meritless and

petitioner did not seek timely review of this ruling. Id. at 5. On

January 9, 2014, petitioner filed a federal habeas corpus petition

to this Court, seeking relief on several grounds. Id. On August



                                   2
13, 2015, his petition was dismissed without prejudice for failure

to exhaust state court remedies. Id.

      On September 4, 2015, petitioner sought review of the state

trial court’s August 15, 2013 order denying his post-conviction

application. See id. at 5. On November 4, 2015, the First Circuit

Court denied this writ application. Id. at 6. On March 13, 2017,

the   Louisiana    Supreme    Court    also    denied   petitioner’s      writ

application,      noting   his    failure     to   establish     ineffective

assistance of counsel. Id.

      On April 14, 2017, petitioner filed the instant application

of habeas corpus without identifying specific grounds for relief.

See id. However, petitioner directed the Court to review all of

his prior filings. 1 Accordingly, the Magistrate Judge presumed

petitioner intended to submit all previously asserted claims. Id.

      Specifically, the Magistrate Judge presumed the petitioner’s

habeas application asks the Court to consider: (1) the trial

court’s denial of his motion to suppress evidence seized without

a warrant; (2) the trial court’s denial of his motion to suppress

an uncorroborated anonymous tip, and insufficiency of the evidence

to support the verdict; (3) his ineffective assistance of trial

counsel claim; (4) his ineffective assistance of appellate counsel



1 Petitioner attached copies of the following to his instant petition: his

counsel-filed appellate brief, his post-conviction application, related writ
applications, the prior state court rulings on each, and this Court’s ruling on
his prior habeas. Id.

                                      3
claim; (5) the clerk of court’s failure to deliver paperwork to

appellate counsel; and (6) whether certain issues would have

revealed a different outcome at trial. See id. at 6-7.

MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

      Magistrate Judge Roby recommends that petitioner’s instant

application be dismissed with prejudice because it is time-barred.

See id. at 14. Petitioner had one year from the date of his

conviction to file a petition for habeas corpus relief. Id. at 9.

Petitioner did not submit the instant petition until over two years

after the applicable one year statute of limitations expired. Id.

Petitioner’s instant petition was untimely and is not excused by

statutory or equitable tolling. Id. at 13.

PETITIONER’S OBJECTIONS

      Petitioner asserts four objections to the Report. First,

petitioner   argues   his   untimely   application   is   entitled   to

equitable tolling. Rec. Doc. 15 at 5-6. He awaited the resolution

of state remedies, and therefore exercised due diligence in pursuit

of his rights. Id. at 6. Accordingly, equitable tolling should be

granted and the untimeliness of his petition should be overlooked.

Id.

      Second, petitioner argues the Louisiana First Circuit and

Louisiana Supreme Court erred in denying his writs. Id. at 4.

Therefore, his incarceration violates his right to due process of

law. Id.

                                  4
       Third, petitioner contends he was denied his Sixth Amendment

right of effective assistance of counsel because his defense

counsel failed to perform with due diligence. Id.

       Fourth,    petitioner   argues          his    right      to   due     process     was

violated by errors committed during the trial court proceedings.

Id. at 6. He argues that such errors must be viewed collectively

to determine whether the proceedings were fundamentally

unfair such that he was deprived of due process. Id.

LAW AND FINDINGS

       The    Anti–Terrorism       and     Effective          Death     Penalty      Act's

(”AEDPA”)      comprehensively      amended          habeas      corpus       legislation,

including 28 U.S.C. § 2254, for all actions filed after its April

24, 1996 enactment. Subsections 2254(d)(1) and (2) contain revised

standards of review for pure questions of fact, pure questions of

law,    and    mixed   questions     of        law    and     fact.     The    effect      of

the    amendments      “modified    a     federal       habeas        court’s      role    in

reviewing      state   prisoner     applications            in    order       to   prevent

federal       habeas   ‘retrials’        and     to    ensure         that     state-court

convictions are given effect to the extent possible under the

law.” Bell v. Cone, 535 U.S. 685, 693 (2002).




                                           5
     Considering pure questions of fact, factual findings by the

state court are presumed to be correct and given deference unless

the decision “was based on an unreasonable determination of the

facts in light of the evidence presented in the [s]tate court

proceeding.” 28 U.S.C. § 2254(d)(2). To overcome this presumption,

the petitioner must present “clear and convincing evidence.” 28

U.S.C. § 2254(e)(1).

     Similarly, the state court’s determinations of pure questions

of law, and of mixed questions of law and fact, receive deference

unless the decision was contrary to, or involved an objectively

unreasonable application of Supreme Court precedent. See Neal v.

Puckett, 286 F.3d 230, 246 (5th Cir. 2002); Hill v. Johnson, 210

F.3d 481, 485 (5th Cir. 2000). The burden rests on the petitioner

to prove the state court’s application of precedent to the facts

of his case was objectively unreasonable. Price v. Vincent, 538

U.S. 634, 641 (2003); Wright v. Quarterman, 470 F.3d 581, 585 (5th

Cir. 2006).

     The AEDPA, in part, requires a petitioner to bring his § 2254

claim within one year of the date his conviction became final.

Duncan v. Walker, 533 U.S. 167, 179-80 (2001). Specifically,

subsection 2244 (d)(2) provides that the time during which a

properly filed application for state post-conviction, or other

collateral review with respect to the pertinent judgment or claim,

is pending shall not be counted toward any period of limitation.

                                6
The Supreme Court has held that an intervening, earlier federal

habeas petition is not a state court proceeding and provides no

tolling of the AEDPA statute of limitations during its pendency.

Id. at 181-82.

  1. Equitable Tolling

       Post-AEDPA jurisprudence provides that the limitation may be

equitably    tolled     only   when   (1)     the    petitioner   has   exerted

reasonable diligence in pursuit of his rights and (2) there are

rare or extraordinary circumstances that prevented the petitioner

from timely pursuing federal habeas corpus. Holland v. Florida,

130 S.Ct. 2549, 2562-63 (2010) (citing Pace v. DiGuglielmo, 544

U.S. 408, 418 (2005)). Circumstances that may invoke equitable

tolling involve situations where a petitioner was actively misled

or prevented in some extraordinary way from asserting his rights.

Pace, 544 U.S. at 418-19; see also Hardy v. Quarterman, 577 F.3d

596,   599-600   (5th   Cir.   2009).       The   petitioner   must   meet   both

requirements to be eligible for equitable tolling. See Coleman v.

Johnson, 184 F.3d 398, 402-03 (5th Cir. 1999) (finding that a

clerk’s error did not outweigh the petitioner’s lack of diligence).

       The Fifth Circuit has held that state prisoners who were aware

of the finality of their state post-conviction proceedings and

waited between four and six months to file federal habeas petitions

after the AEDPA limitation began to run did not exercise reasonable

diligence. See Palacios v. Stephens, 723 F.3d 600, 606 (5th Cir.

                                        7
2013); Koumjian v. Thaler, 484 Fed.Appx. 966, 969–70 (5th Cir.

2012) (per curiam) (unpublished) (holding that petitioner had not

shown reasonable diligence because his delay in filing “exceed[ed]

four and a half months”); Melancon v. Kaylo, 259 F.3d 401, 408

(5th Cir. 2001) (finding that petitioner had not shown reasonable

diligence because he “waited more than four months to file his

federal habeas petition”); see also Coleman, 184 F.3d at 403 (per

curiam)   (holding   that   petitioner   did   not   exercise   reasonable

diligence because he “did not file his § 2254 petition until

approximately six months after learning of the denial of his state

[post-conviction] application,” and “d[id] not explain the six-

month delay between being notified about his state application and

filing his federal petition”).

     Petitioner seeks an extension of equitable tolling for his

petition. Rec. Doc. 15 at 5. Petitioner asserts he practiced

satisfactory diligence under Holland by awaiting resolution from

the state court before filing the instant petition. Id. at 6.

Petitioner does not claim a rare or extraordinary circumstance

prevented his timely filing. Id. at 5-6.

     The Court is unconvinced that petitioner pursued federal

habeas relief with reasonable diligence. As the record shows,

petitioner was denied state post-conviction relief on August 15,

2013 and waited five months after finalization of his conviction,

January 9, 2014, to file his first habeas corpus petition to this

                                   8
Court. See Rec. Doc. 12 at 5. He filed the instant petition over

three years after finalization of his conviction, March 24, 2017.

See id. at 13. Petitioner filed both applications in excess of

time period that is considered reasonably diligent under the AEDPA;

therefore, petitioner failed to exercise reasonable diligence in

pursuit of his rights. Additionally, the Court does not find that

petitioner has sufficiently demonstrated the second standard of

Holland. 560 U.S. at 649. Petitioner fails to offer any reason as

to why he was prevented from exercising his right to file. Because

petitioner has not met either of the Holland standards, his first

objection has no merit and is overruled.

  2. Violation of Due Process

     Petitioner asserts that his current incarceration violates

his right to due process as the Louisiana First Circuit Court and

Louisiana Supreme Court erred by denying his writs. See Rec. Doc.

15 at 4. Under the Louisiana Uniform Rules of Courts Appeal, a

petitioner has thirty days from the issuance of a lower court’s

order to file a writ application. LA. APP. R. 4-3.

     Here, the state trial court issued an order on August 15,

2013, denying petitioner’s post-conviction application. Rec. Doc.

12 at 5-6. Thus, petitioner had until September 15, 2013 to

challenge this denial. Id. at 5. Petitioner sought review of this

denial on September 4, 2015, almost two years after the window had

closed. Id. Accordingly, petitioner’s writ application to the

                                9
First Circuit was untimely and therefore his second objection

is overruled. There is no showing of a due process violation.

  3. 6th Amendment Guarantee of Effective Assistance of Counsel

       Petitioner claims ineffective assistance of counsel, alleging

that his defense counsel failed to perform with due diligence.

Rec. Doc. 15 at 4. The issue of ineffective assistance of counsel

is a mixed question of law and fact. Clark v. Thaler, 673 F.3d

410, 416 (5th Cir. 2012); Woodfox v. Cain, 609 F.3d 774, 789 (5th

Cir. 2010). Therefore, the question for this Court is whether the

state courts’ denial of relief was contrary to, or an unreasonable

application of, federal law.

       To prevail on an ineffective assistance of counsel claim, a

petitioner must prove his attorney’s performance was deficient,

and prejudice therefrom. Strickland v. Washington, 466 U.S. 668,

697    (1984).   This   Court   need   not   address   both    prongs   of   the

Strickland v. Washington standard, but may decide an ineffective

assistance of counsel claim on the claim’s failure to meet either

prong of the test. See United States v. Kimler, 167 F.3d 889, 893

(5th Cir. 1999).

       To prevail on the deficiency prong, the petitioner must prove

counsel failed to meet the constitutional minimum as guaranteed by

the Sixth Amendment. See Little v. Johnson, 162 F.3d 855, 860 (5th

Cir. 1998); see also Montoya v. Johnson, 226 F.3d 399, 408 (5th

Cir.    2000)    (establishing    a    petitioner   must      prove   counsel’s

                                       10
deficiency by a preponderance of the evidence). An attorney’s

performance is deficient only when the representation falls below

an objective standard of reasonableness. Strickland, 466 U.S. at

687-88.

      To   prove    prejudice     stemmed       from     counsel’s      deficient

performance, the petitioner must affirmatively show there is a

reasonable    probability    that,     but    for    counsel’s     unprofessional

errors, the result of the proceedings would have been different.

Id. at 694; see also Day v. Quarterman, 566 F.3d 527, 536 (5th

Cir. 2009).

      Petitioner’s objection that “counsel failed to perform with

due   diligence”    fails    to   establish         petitioner’s    counsel    was

deficient. Rec. Doc. 15 at 4. Petitioner offers no evidence to

support    this   claim.   Even   if   this    claim    was   sufficient      under

Strickland, petitioner makes no claim that counsel’s deficient

performance prejudiced his defense. 466 U.S. at 694. Petitioner

has not demonstrated an effect on the proceedings, and thus does

not raise a constitutional question sufficient to support federal

habeas relief. Miller v. Johnson, 200 F.3d 274, 282 (5th Cir.

2000). In fact, the Louisiana State Supreme Court previously held

petitioner failed to establish ineffective assistance of counsel.

See Rec. Doc. 12 at 6. Thus, the third objection has no merit and

as is overruled.



                                       11
  4. Equal Protection under the 14th Amendment

     Petitioner alleges errors committed during the trial court

proceedings violated his due process and equal protection rights.

See Rec. Doc. 15 at 6. Petitioner asks that the errors be viewed

collectively    to   determine        if    the     fundamental    unfairness     of

proceedings deprived him of due process. Id.

     The Fifth Circuit has recognized claims of cumulative errors

in strictly narrow circumstances. See Jackson v. Johnson, 194 F.3d

641, 655 (5th Cir. 1999) (holding that errors committed in the

state   trial   court    must    be    so       pervasive   that   the    trial   was

fundamentally    unfair).       For    an   independent      claim    composed     of

cumulative errors to be recognized, each of the individual errors

must: (1) involve a constitutional question at the state trial

court level; (2) not be procedurally defaulted for habeas corpus

purposes; and (3) have “so infected the entire trial that the

resulting conviction violates due process.” Derden v. McNeel, 978

F.2d 1453, 1454 (5th. Cir. 1992) (citing Cupp v. Naughten, 414

U.S. 141, 147 (1973)), cert. denied, 508 U.S. 960 (1993).

     Trial court errors that do not meet these three factors may

not be accumulated for review. Id. at 1454. “Meritless claims or

claims that are not prejudicial cannot be cumulated, regardless of

the total number raised.” Westley v. Johnson, 83 F.3d 714, 726

(5th Cir. 1996) (citing Derden, 978 F.2d at 1461). Unspecified,

meritless   claims      cannot    be       aggregately      weighed      to   entitle

                                           12
petitioner to relief. Pondexter v. Quarterman, 537 F.3d 511, 525

(5th Cir. 2008); United States v. Hall, 455 F.3d 508, 520 (5th

Cir. 2006); Miller v. Johnson, 200 F.3d 274, 286 n.6 (5th Cir.

2000). Regarding analogous claims of cumulative error, the Fifth

Circuit Court has held “[t]wenty times zero equals zero.” Mullen

v. Blackburn, 808 F.2d 1143, 1147 (5th Cir. 1987).

     Petitioner does not present any specific errors, and none are

found    in   the   record,   that   collectively   rendered   his   trial

fundamentally unfair. See Rec. Doc. 15 at 6. Without stating

explicit claims of errors, petitioner is unable to demonstrate any

of his individual claims have merit under the Derden factors. Id;

978 F.2d at 1454. Thus, the fourth objection has no merit and is

dismissed.




        New Orleans, Louisiana this 12th day of July 2019



                                     ___________________________________
                                     SENIOR UNITED STATES DISTRICT JUDGE




                                      13
